Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 1 of 21




                   EXHIBIT "O"
      Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 2 of 21
             Case l:20-cv-01006-GHW                Document 75-4            Filed 11/11/20         Page 2 of 21




O   Whitestone Construction Corp. Purchase Order 13-0139-002
    Address : 50-52 49,h Street, Woodside, New York 1 1377 U.S.A.

    PURCHASE ORDER Made as of Date: October 24, 20 1 3

    To: Yuanda USA Corporation, 36 West Randolph Street, Suite 600, Chicago, IL 60601
        Tel: +1 (3 12) 332-8700; Fax: +1 (312)332-8710
        ("Vendor") Ship & Deliver To:


    Test Lab: Architectural Testing, Inc. 130 Deny Court York, Pennsylvania 1 7406 USA
    Project Site: CUNY NYCCT New Academic Building 285 Jay Street, Brooklyn, New York, NY 1 1201 USA


    Lump Sum Purchase Order Price: ("Lump Sum Purchase Order Price"):                    $5,9 1 1 ,509.27 USD
    Five Million Nine Hundred Eleven Thousand Five Hundred and Nine Dollars and Twenty Seven Cents


    Yuanda USA Corporation, with an address at 36 West Randolph Street, Suite 600, Chicago, IL 60601 ("Vendor")
    agrees to provide to Whitestone Construction Corp., 50-52 49'1' Street, Woodside, N.Y. 1 1377 U.S.A.
    (Subcontractor), all curtain wall system design, engineering, structural calculations, shop drawings, product data &
    sample submittals including product certifications and test reports, curtain wall system thermal analysis, sealant
    compatibility and adhesion tests for material assembled and glazed in plant, material, fabrication, transportation to
    Test Lab and Project Site, transportation insurance from Vendor's manufacturing facility up to acceptance of
    material deliveries at Test Lab and Project Site final destination, bond in the form of a non-reducible percentage
    performance, labor and material bond to be in full effect to six (6) months after the last delivery to Project Site from
    an A rated bonding company acceptable to the Subcontractor and allowed to conduct business in the State of New                  |
    York, lab mock-up curtain wall material including qualified Yuanda technical witness at Test Lab during mock-up
    installation and testing, as required to furnish and deliver all curtain wall system materials ("Vendor's Work") for
    the above referenced Project in strict accordance with this Purchase Order and Yuanda Deviation List from
o   specifications 084413, 084426, and 088000 noted in item 8 of attachment A, the attached seven (8) page Purchase
    Order's Standard Terms and Conditions, Scope Worksheet Attachment A, the Contract Documents as described in
                                                                                                                                    i

    Attachment A & B, the Delivery Schedule in Attachment C and the Schedule of Values in Attachment D
    (collectively "Purchase Order"). Vendor's Work is to be furnished and delivered for the Lump Sum Purchase Order
    Price.


    In addition to the other terms and conditions of this Purchase Order, Vendor specifically agrees:

    1. Whitestone Construction Corp. ("Subcontractor") is the Contractor's Subcontractor. When this Purchase
    Order requires that Vendor deliver any document to Contractor or Owner, Vendor shall deliver such
    document to Subcontractor, as agent for Contractor, as agent for Owner.


    2. Vendor shall strictly adhere to Subcontractor's Delivery Schedule, Attachment C, such that the quantity
    and quality of Vendor's Work will not delay or disrupt product installation or other Work on the Project.

    3. Vendor shall cooperate/coordinate with all work of the Subcontractor who will install Vendor's product so
    that there will be no delays or disruptions of engineering review, product installation or other work on the
    Project.


    4. Subcontractor shall have the right at any time to assign ("Assignment") this Purchase Order to a third party
    ("Assignee") provided, however, (a) the Assignment shall provide that Subcontractor expressly guarantees
    Assignee's obligation solely to pay Vendor the Lump Sum Purchase Order Price in accordance with Assignee's
    obligations under this Purchaser Order otherwise such assignment shall be null and void, and (b) after the
    Assignment, Subcontractor shall be a third party beneficiary under the Purchase Order, as assigned, and shall have
    all rights, remedies and claims against Vendor that Assignee has under this Purchase Order, as assigned. The
    Subcontractor shall indemnify the Vendor against any losses due to the assignment by the Subcontractor of this



o
                                                                                                                                k

                                                                                                                           rv
       Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 3 of 21
             Case l:20-cv-01006-GHW                Document 75-4           Filed 11/11/20         Page 3 of 21




o   Purchase Order. If such assignment causes damages to the Vendor, the Subcontractor shall be responsible for the
    compensations to the Vendor of any such losses.


    5. This Purchase Order must be signed by Vendor and received by Subcontractor (as agent for Contractor as agent
    for Owner) prior to delivery of any of Vendor's Work. Signature and receipt are each conditions precedent to any
    obligation of Subcontractor to perform or to pay Vendor (the "Conditions Precedent").


    6. Subject to Vendor's compliance with all material terms of this Purchase Order including, without limitation,
    Article 1 1 of the Terms and Conditions, Subcontractor will pay Vendor the Lump Sum Purchase Order Price in
    installments as follows:


    d. Payment per Attachment D, Schedule of Values shall be in accordance with tiie Terms and Conditions attached.
    e. Final payment will be made in accordance with the Terms and Conditions attached.
    f. Each payment to Vendor shall be paid by wire transfer care of:


    Yuanda USA Corporation
    36 West Randolph Street, Suite 600, Chicago, IL 60601
    Tel No. +1 (312)332-8700
    Fax No. +1 (312)332-8710
    Bank Name: Citibank, N.A.
    Bank Address: 2022 S. Archer Ave., Chicago, IL 60616
    Bank Account NO.: 0800671205
    Bank Routing (ABA#): 271070801


    7. Notwithstanding any provision of this Purchaser Order or its Attachments to the contrary, neither Vendor or
    Subcontractor will be entitled in connection with any breach or violation of this Agreement to recover any punitive
    damages, exemplary or other special damages or any indirect, incidental or consequential damages, including


o   without limitation damages relating to loss of profit, business opportunity or business reputation. Each party, as a
    material inducement to the other party to enter into and perform its obligations under this Purchase Order, hereby
    expressly waives its right to assert any claim relating to such punitive damages and agrees not to seek to recover
    such damages in connection with any arbitration or other proceeding relating to this Agreement. The foregoing will
    not limit the right of either Subcontractor or Vendor to indemnification in accordance with the provisions of this
    Purchase Order with respect to all components of any claim, award or judgment against such party by any third
    party, in any event, the aggregate amount of all Vendor's liabilities to indemnify the Subcontractor or other
    Indemnified Parties under this Purchase Order for whatever reasons shall not exceed the 10% of the Lump Suin
    Purchase Order Price.


                               PURCHASE ORDER, TERMS AND CONDITIONS AND
                               EXHIBITS A, B, C and D ACCEPTED:
                               Vendor: Yuanda USA Corporation
                                Subcontractor: Whitestone Construction Corp.



    By:
             A                                              By:

                 ~>ir
                        si A

    Print Name:                                             Print Name: Steven Grzic


    Title:        9\c(e^w4r
             r




o
    Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 4 of 21
        Case l:20-cv-01006-GHW                      Document 75-4              Filed 11/11/20           Page 4 of 21




O                                      PURCHASE AGREEMENT TERMS AND CONDITIONS


                This Agreement is made effective this 24th clay of October 2013, by and between Whitestone Construction
     Corp. ("the Subcontractor'") and Yuanda USA Corporation (the "Vendor") (this Agreement hereinafter referred to as
     the "Purchase Order" or the "Purchase Agreement").
            1.    Acceptance of Contract.       Acceptance of this Purchase Agreement by Vendor includes all plans,
     specifications and exhibits referenced herein and ail agreements and documents set forth in paragraph 2 and 3 below.
     This Purchase Agreement is the final integration of the parties' agreements and supersedes all prior forms, agreements,
     proposals and negotiations. No changes will be effective unless this Purchase Agreement is modified in writing by an
     authorized representative of Subcontractor.
           2.     Other Agreements incorporated Bv Reference.         Vendor acknowledges thai Subcontractor, has entered
     into a Subcontract with F.J. Sciame Construction Company, Inc. ("Contractor" for the "Owner") for the specified work
     at the CUNY NYCCT New Academic Building located at 285 Jay Street Brooklyn, NY 1 1201 USA (the "Site" and/or
     the "Prime Contract"). The Contract Documents as set forth in Whitestone Purchase Order Attachment B related to
     curtain wall pertaining to the Prime Contract between the Owner and Subcontractor are incorporated herein by
     reference to the extent that the Prime Conlract applies to the work under this Purchase Order, Vendor shall assume
     toward Subcontractor all obligations and responsibilities which, under the Contract Documents as set forth in
     Whitestone Purchase Order Attachment B related to curtain wall pertaining to the Prime Contract, the Subcontractor
     assumed toward Contractor and Owner and Architect/Engineer and shall be bound by the rulings of Subcontractor,
     Contractor and Owner and Architect/Engineer including, but not limited to, extensions of time. Upon the Vendor's
     request, the Subcontractor shall afford the Vendor an opportunity to review any or all of the Prime Contract documents,
     either at the Subcontractor's main office or at the Project site, or copies will be provided upon request.
            3.      Contract Documents. This Purchase Order includes the body of the Purchase Order, Attachments A, B,
     C and D attached, these Terms and Conditions and the Contract Documents as set forth in Attachment B (Contract
     documents) related to curtain wall under the Prime Contract. Further, the Contract Documents and any addenda and
     written modifications to them are hereby incorporated by reference and made a part of this Purchase Order as if fully
     set forth herein except as specifically set forth in Attachment A. This Purchase Order and the incorporated Contract
     Documents contain the entire agreement between Subcontractor and Vendor with respect to the Project,           No other
     agreements, representations, warranties, opinions, or other matters, oral or written, of the Subcontractor or Contractor,
     or any of Subcontractor's or Contractor's respective members, officers, agents or employees, shall be deemed to bind
     Subcontractor to Vendor with respect to the Project. Vendor's Work is not limited by any titles on the drawings or

o    headings in the Specifications because the parties intend that ail work customarily performed with the Vendor's Work
     and required by the Contract Documents shall be performed by Vendor, including any and all items and services
     consistent with, contemplated by and reasonably inferable from, the Contract Documents, whether or not such items
     and services are specifically mentioned therein, unless expressly excluded in Attachment A. It is the intention of the
     parties that all terms of this Purchase Order and the Contract Documents are to be considered as complementary.
     However, in the event that such an interpretation is not possible, the order of precedence of such documents shall be:
     (1) Modifications of this Purchase Order: (2) Modifications of the Contract Documents; (3) this Purchase Order, and
     (4) the Contract Documents, unless the provisions of paragraph (5) apply. And the written modifications made at a later
     date supersedes all earlier modifications or other original Contract Documents Except as otherwise provided, all
     references herein to days shall be to calendar days. The term "Vendor's Subcontractor" shall mean any Subcontractor,
     vendor or materialman who is supplying material or performing work in connection with the Purchase Order and who
    has a direct contractual relationship with Vendor. The term "lower-tier Subcontractor" shall mean any Subcontractor,
    vendor or materialman at any tier supplying material or performing work in connection with the Purchase Order.
           4.     Insurance.     Vendor shall obtain and maintain the insurance described in this Paragraph 4 with the terms
     and conditions herein described. Immediately upon receipt of this Purchase Order, and as a condition precedent to any
     obligation of Subcontractor hereunder, Vendor shall at the expense of Vendor furnish to Subcontractor cerlificate(s) of
     insurance in a form, and from an insurers), acceptable to Subcontractor for materials in transit by way of sea or land
     transportation (shipping, railroading, trucking) to Test Lab and Project Site final destination specified in the Purchase
    Order Agreement. Subcontractor's failure to request or to obtain such certificate(s) of insurance from Vendor at
    Purchase Order inception or prior to any payment shall not be a waiver of this, or any other, covenant or condition of
    this Purchase Order.
               a. Ail Risks in Transportation. The Vendor shall obtain the insurance of ALL RISKS IN
    TRANSPORTATION with minimum limits of $5,9 II ,509.27 USD general aggregate in favor of ihe Vendor to the
    final destination. The Subcontractor shall endeavor to assist the Vendor for freight claim processing.
         5.     No Assignment Bv Vendor Unless Subcontractor Consents. Vendor shall not sublet or assign this
    Purchase Order nor sell or assign the proceeds of this Purchase Order without the prior written consent of
    Subcontractor, Contractor, Owner, and or Architect/Engineer. Any such subletting or assignment without
    Subcontractor's written consent shall be null and void.
         6.     Vendor Default & Termination.           If Vendor shall at any time (1) refuse or fail to provide material
    complying with the Contract Documents of the proper quality, (2) fail in any material respect to prosecute Vendor's
    Work according to Subcontractor's schedule agreed to by the parties, (3) cause, by any action or omission, the stoppage,


o
                                                                                                                                 1/
    Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 5 of 21
       Case l:20-cv-01006-GHW                       Document 75-4              Filed 11/11/20           Page 5 of 21




o    delay, disruption, obstruction, hindrance, interference, acceleration of the work of the Project or of any other Contractor
     or Subcontractor, (4) fail to comply with any provision of this Purchase Order or the Contract Documents, (5) fail to
     pay any Subcontractor, supplier, employee, benefit fund or tax, (6) make a general assignment for the benefit of
     Vendor's creditors or become insolvent, or (7) have a receiver appointed, then, within five (5) calendar days either of
     transmittal of a written notice advising Vendor of the defauil, the duty to submit within (7) days a written cure plan for
     approval and Subcontractor's intent to exercise one or more of the following options, and to the extent that Vendor's
     written cure plan fails to be approved by the Subcontractor and the Vendor is informed of such failure, Subcontractor,
     at Subcontractor's option, without voiding the other provisions of this Purchase Order, may (i) take such steps as are
     necessary to overcome the condition, in which case the Vendor shall be liable to Subcontractor for the cost thereof; (ii)
     terminate for default Vendor's performance of ail or a part of the Purchase Order Work; and/or (iii) obtain specific
     performance or interlocutory mandatory injunctive relief requiring performance of Vendor's obligations hereunder, it
     being agreed by Vendor that such relief may be necessary to avoid irreparable harm to the Subcontractor. In the event
     of termination for default. Subcontractor may, at Subcontractor's option, (a) enter on Vendor's premises or elsewhere
     and take possession, for the purpose of completing the work, of all materials related to this Purchase Order, (b) take
     assignment of any or all of Vendor's subcontracts related to this Purchase Order, and/or (c) complete the work by
     whatever method Subcontractor may deem expedient. At such time, if the unpaid balance of the Purchase Order
     Amount shall exceed the expense incurred by Subcontractor including overhead and profit, such excess shall be paid by
     Subcontractor to Vendor,    If such amount shall exceed such unpaid balance, the Vendor shall pay Subcontractor the
     difference on demand. Vendor agrees and acknowledges that in the event that Vendor or Vendor's creditors file a
                                                                                                                                            !
     petition under any bankruptcy or similar law, Subcontractor need not consent to assumption or assignment of this
     Purchase Order because, among other reasons, of the damages and other iiabilities to which Subcontractor may be
     exposed. Subcontractor's failure to exercise any right under this Article 6 shall not be a waiver of such right. If
     Subcontractor wrongfully exercises Subcontractor's option to overcome a condition caused by Vendor's asserted act or
     omission, Subcontractor's wrongful exercise shall be treated as a deductive change only. If Subcontractor wrongfully
     exercises Subcontractor's option to terminate for default, that termination for default shall be considered a termination
     for Subcontractor's convenience and Vendor shall be entitled to the applicable compensation provided below in this                 I
     Article 6.   Vendor's remedies under this Article 6 shall not be exclusive. Nothing herein shall bar withholdings or
     offsets by Subcontractor permitted by the provisions of this Purchase Order from payments to Vendor. Termination of
     this Purchase Order by Subcontractor or abandonment by Vendor shall not relieve Vendor from Vendor's obligations in
     connection with Vendor's Work performed prior to termination or abandonment nor abrogate any obiigations of Vendor
     under, or rights or remedies afforded to Subcontractor by, this Purchase Order or the Contract Documents including


o    without limitation, Vendor's hindrance and indemnity obiigations. Subcontractor shall have the right to terminate for
     convenience Vendor's performance of all or a part of the Vendor's Work by providing Vendor with a written notice of
     termination for convenience which shall be effective upon receipt by Vendor. If Subcontractor terminates for
     convenience, (i) Vendor shall be entitled to payment for all Work, including the appropriate portion of the overhead
     and profit, actually in fabrication or completed prior to the effective date of the termination: (ii) any actual penalties
     and compensation of Vendor's costs related to the termination; (iii) materials ordered and paid by Vendor in
     compliance with the procedure specified in the Purchase Order; and (iv) products in transit, less Subcontractor's prior
     payments, but shall not be entitled otherwise to any anticipatory profit.
          7.     Submissions.         (a) Vendor shall deliver to Subcontractor copies of shop drawings, catalogue cuts,
     brochures, samples, materia! lists and other submissions (collectively, "Submissions") required by Subcontractor or the
     Contract Documents within sufficient time so as not to delay performance of the Project or within sufficient time for
     Subcontractor to submit the same within the time stated in the Contract Documents, whichever is earlier. Submissions
     shall be in strict accordance with the Contract Documents, if Vendor wishes to propose a deviation from the Contract
     Documents, such deviation shall be clearly identified as a deviation on the Submission and accompanied by a letter
     describing such deviation in detail and the effect, if any, on cost and time of performance of Vendor's Work, Vendor's
     Final Biding documents for CUNY Project 2013.10.24 including its Proposal Drawings and related clarification
     documents provided by the Vendor and confirmed with the Subcontractor shall have the same force with the Contract
     Documents; same is subject to submission, review and approval by the Architect and Engineer. No approval granted of
     a Submission shall relieve Vendor from full compliance with the Contract Documents. Requested deviations will be
     allowed only if Subcontractor gives specific written approval referencing the deviation to Vendor by Change Order
     from Subcontractor. Tire review by Subcontractor, Contractor, Owner, or Architect of Submissions is limited to
     conformance with the general design concept for the Project and shall not be construed as a complete check or
     approval, either in whole or in detail, nor shall it relieve the Vendor from responsibility for errors and/or omissions of
     any sort therein, or from the necessity of furnishing any Vendor's Work required by the Contract Documents which
     may have been omitted from the Submissions, b) Subcontractor agrees that in accordance with the provisions of the
     Contract Documents, Architect shall review or reject the Submissions with authorized stamp within 10 working days
     after the Architect receives the submission, c) if the Architect does not approve a Submission, Subcontractor agrees that
     Architect shall provide comments regarding nonconformities or failures to comply' with the Contract Documents in
     connection with such rejection in a single document. Vendor shall execute procurement and fabrication work only after
     the relevant Submissions are approved by Architect and delivered to Vendor. If the submissions are rejected more than
     two times for independently verifiable failure to comply with project requirements and contract documents, Vendor

                                                                                                                                        i

o
                                                                                                                                   t-
                                                                                                                                    v
    Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 6 of 21
        Case l:20-cv-01006-GHW                       Document 75-4               Filed 11/11/20            Page 6 of 21




O     will be responsible to pay for additional reviews by Architect. If the basis for rejection of the submissions is
      independently verified to be unfair, unreasonable, malicious, capricious, or the result of changes introduced into the
     project, then Vendor shall be entitled to resubmit a third time without bearing costs for additional reviews by the
     Architect.
            8.     Material Delivery.    Vendor shall conform to the following rules for arrival of goods at the Test Lab and
     Project Site: (a) Cost of all shipping of materials and transportation insurance up to acceptance of material deliveries
     at Test Lab and Project Site final destination is the responsibility of Vendor: (b) Vendor must notify Subcontractor's
     on-site superintendent forty-eight (48) hours prior to delivering any materials. During customs clearance in the USA
     and as soon as reasonably practicable after receipt of Vendor's notice. Subcontractor shall coordinate with Vendor's
     local transportation agent for customs clearance and provide the customs bond number of Subcontractor, and cooperate
     in completing the POA - CUSTOMS POWER OF ATTORNEY with Vendor to pay the costs of customs duties and
     the customs clearance as paid simultaneously with the customs duties (such as MPF, HMF. etc): the Subcontractor shall
     submit to the V endor's transportation agent in USA a delivery plan immediately upon receipt of the Arrival Notice, and
     the Subcontractor shall complete the unloading within 2 hours after ail containers delivered each time arrive at the
     designated place and sign (POD) PICK UP/DELIVERY ORDER, viz. to stamp and sign on the FAX-copies of Arrival
     Notice showing the actual date shipments arrived at the destination of Test Lab site in Pennsylvania and Project Site in
     New York, and then fax the copy to the Vendor or the Vendor's representative in USA, and the Vendor's transportation
     agent or its trucking company shall remove the containers from the site immediately after the unloading of the
     shipment: Subcontractor shall complete and bear ail the works and costs incurred at the site, including but not limited
     to, the costs of unloading, handling, storage, protection and demurrage at the site, and the additional costs thereof
     incurred by Vendor due to Subcontractor's fault (c) Each shipment of material shall contain a packing slip with the
     correct nomenclature of contents and the box or carton containing this information must be so marked. At the time of
     shipment. Vendor must forward packing slip to the destination of shipment c/o Subcontractor to aiert Subcontractor's                     i
     supervisor as to what material is in transit so that arrangements can be made at least forty-eight (48) hours in advance
     to receive, allocate, and store material; (d)     If Vendor fails to adhere to the foregoing notification and other
                                                                                                                                              i
     requirements, the Subcontractor shall notify the Vendor in writing of its obligations to comply with the foregoing
     notification and other requirements, and if Vendor still fails to perform such obligations after the receipt of such written
      notice of Subcontractor, Subcontractor reserve the right to refuse, warehouse, or return to the carrier the shipment in
      question. All related costs incurred by Subcontractor or Vendor, including, without limitation, handling, storage and
      protection, will be borne by Vendor; (e) Subcontractor retains the right of inspection of all off-site material; and (f)
     Vendor shall indicate placing location on all deliveries with descriptive tickets. The cost and responsibilities of Vendor


o     for delivery shaft terminate at the destination of Test Lab site at Architectural Testing, Inc., located at 130 Deny Court
     York, Pennsylvania 17406 USA for mock-up test materials and Project Site construction site at CUNY NYCCT New
     Academic Building 285 Jay Street, Brooklyn, New York, NY 11201 USA for aft project materials. Aft other costs
     occurred at the destination of Test Lab site at Architectural Testing, Inc., located at 130 Deny' Court
     York, Pennsylvania 17406 USA for mock-up test materials and Project Site construction site at CUNY NYCCT New
     Academic Building 285 Jay Street. Brooklyn, New York. NY 1 1201 USA for all project materials, shaft be borne by
     Subcontractor, except Vendor's qualified Yuanda technical witness at Test Lab during mock-up installation and testing
     and in the US, if the governmental authorities or relevant inspection institutions, such as the Customs etc., carry out
     some normal examinations, the period of examination shall not be included in the delivery time of the Vendor. V endor
     will endeavor to include in their portion of the work, the cost of two (2) days of storage at the Port Warehouse and four
     (4) days of container rental, and will advise the Subcontractor of the result of the final negotiations with their suppliers.
            9.     Time of Performance         (a) TIME IS OF THE ESSENCE, (b) Vendor will proceed with Vendor's
     Work in a prompt and diiigent manner, in accordance with Delivery Schedule Attachment C, as amended by
     Subcontractor from time to time. Due to many unforeseeable elements in ocean shipping impacting transit time,
     Subcontractor agrees that Vendor's delivery time to the site may vary from the Delivery Schedule, Attachment C, by
     seven (7) calendar days early or late. Subcontractor shall have the right to direct the sequence and pace of Vendor's
     Work, to modify the construction schedules, to suspend, to delay or to accelerate, in whole or in part, the
     commencement or execution of Vendor's Work, without monetary compensation to Vendor except as set forth in this
     Article 9 below. Vendor shall adhere to Subcontractor's schedules and orders with respect to the progress of Vendor's
     Work, including amendments thereto, even if such schedules or orders differ from schedules set forth in the Contract
     Documents, or revisions thereto, or the time of completion called for by the Contract Documents. No later than thirty
     (30) calendar days prior to Subcontractor's modification of the Delivery Schedule, Subcontractor shall notify Vendor in
     writing of any such anticipated changes. Vendor shaft within ten (10) calendar days thereafter notify Subcontractor if
     Vendor believes the change is likely to unreasonably impact Vendor's own schedule obligations or increase Vendor's
     costs or the costs of one of Vendor's Subcontractors or suppliers. In the event such anticipated schedule modification
     or any actual modification by Subcontractor to the Schedule does not unreasonably impact Vendor's own schedule
     obligations or increase Vendor's costs or the costs of one of Vendor's Subcontractors or suppliers, Vendor shall
     accommodate such anticipated or actual modification and the Schedule will be deemed modified accordingly. In the
     event any actual or anticipated change by Subcontractor to the Delivery Schedule unreasonably impacts Vendor's own
     schedule obligations or increases Vendor's costs or the costs of one of its Subcontractors or suppliers, Vendor and
     Subcontractor shall jointly develop a recovery plan that as much as possible allows Vendor to maintain continuous



o
                                                                                                                                          !

                                                                                                                                     4v
    Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 7 of 21
        Case l:20-cv-01006-GHW                       Document 75-4               Filed 11/11/20            Page 7 of 21




o    installation or assembly in compliance with Vendor's own schedule and sequence requirements prior to the actual or
     anticipated change to tiie Delivery Schedule, (c) Vendor shall complete punch list work within the mutually agreeable
     established time frame, (d) Within ten days after signing this Purchase Order and as requested thereafter, Vendor shall
     submit scheduling documents in a form and format acceptable to Subcontractor, which shall comply with all scheduling
     requirements of the Contract Documents. Subcontractor may from time to time, at Subcontractor's sole discretion,
     direct Vendor to make modifications and revisions to such schedules. Vendor's schedules are solely for the benefit of
     Subcontractor.     Subcontractor's receipt, review and/or acceptance of Vendor schedules shall not constitute any
     amendment to the Purchase Order. Vendor's provision of such schedule(s) shall not satisfy any notice requirements of
     this Purchase Order or of the Contract Documents, (e) Vendor will cooperate/coordinate with the work of
     Subcontractor, and the Subcontractor's separate trade Subcontractors or employees, if any, so that no delays,
     obstruction, disruption or interference wilt occur in completion of any part or all of the Project, or the work of other of
     Subcontractor's separate Subcontractors or employees. Vendor shall reimburse all damages resulting from Vendor's
     failure to prosecute or to complete Vendor's Work in a timely manner; Subcontractor's actual damages also may
     include, without limitation, extended overhead, acceleration and any damages of other trade Subcontractors or other
     vendors, cost of financing and other damages, all of which Vendor hereby indemnifies Subcontractor from under this
     Purchase Order. (1) Subject to the notice requirements and limitations set forth in this Purchase Order and the Contract
     Documents, Vendor may be entitled to time extensions and/or additional compensation, respectively, (i) for compliance
     with schedule amendments, (ii) for damages for delay, disruption, obstruction, interference, out-of-sequence work,
     suspension, hindrance, acceleration, constructive acceleration, impacts of changes or other causes, but only to the
     limited extent (x) Vendor can prove entitlement, causation and quantum, and (y) damages for additional field or shop
     labor costs and/or overtime compensation of field or assembly facility labor, additional freight or shipping charges,
     storage costs, additional material costs, backcharges to Vendor from the Subcontractors or suppliers of any tier arising
     from such delay.    If the modification to the Delivery Schedule initiated by the Subcontractor comprises 15 calendar
    days or less, Vendor shall not have the right to claim for any compensation, (g) Vendor shall not be held responsible for
     failure or delay to perform ail or any part of this Purchase Order due to Force Majeure or Fortuitous Events, including
    but not limited to war, commotion, strike and natural disaster, such as flood, fire, earthquake, hurricane and so on.
           10.    Changes,     (a) This Purchase Order cannot be amended, modified, or changed except in a written Change
    Order, signed by the designated representative of Subcontractor, (b) Subcontractor shall be entitled unilaterally to alter,
    modify, add to or delete from any ofthe Vendor's Work, if within or related to the general scope of the Vendor's Work,
    with adjustment in the Purchase Order Amount, if any, or extension of time, if any, to be in accordance with this
    Purchase Order. Subcontractor may, at any time, unilaterally or by agreement with Vendor, without notice to Vendor's


o   sureties, order changes in or to Vendor's Work or the method, sequence or schedule thereof.          Any unilateral order or
    bilateral agreement under this Article 10 shall be in writing. Vendor shall not perform any work in the change order
    until the Vendor receives the written confirmation by the Subcontractor on the proposal submitted by Vendor in respect
    of program and/or amount of the performance of the above change order, (c) Subject to the notice requirements and
    limitations set forth in this Purchase Order and the Contract Documents, Vendor shall submit to Subcontractor any
    requests or claims for adjustment in the Purchase Order Amount, schedule or other provisions of the Vendor for
    changes directed by Subcontractor as a result of deficiencies or discrepancies in the Contract Documents, or for
    circumstances otherwise permitted by the Contract Documents or this Purchase Order. If Vendor considers any action
    or inaction by Subcontractor other than a formal written change order to be a change, Vendor shall so notify
    Subcontractor within seven (7) days of said action or inaction and seek a written change order from Subcontractor.
    Failure to so notify' Subcontractor shall constitute a waiver ofthe right to any compensation for the action or inaction,
    (d) Vendor shall submit within ten (10) days after an Subcontractor request for change a reasonable quotation and/or
    time request with back-up, (e) In the event that a component of Vendor's Work is altered or deleted by a Change Order
    signed by the designated representative of Subcontractor after the component is fabricated, Subcontractor shall
    compensate all the costs of Vendor incurred prior to the date of the related Request for Change Order was issued,
    including but not limited to the cost of design, material procurement, fabrication, transportation, overhead and
    reasonable profit; and if the time of completion of Vendor's Work is initially delayed by such Request for Change
    Order, Subcontractor shall grant a corresponding time extension to Vendor.
    Inspection <& Defective Work: (a) Without any duty of Subcontractor to Vendor to provide continuous or exhaustive
    inspections, the Subcontractor may inspect Vendor's Work for compliance with this Purchase Order or tiie Contract
    Documents, whether at the Project site or any other place where items or services for such Vendor's Work, or
    documents may be in preparation, manufacture, storage or installation. Vendor shall promptly prepare the plan for the
    approval of the Subcontractor, in order to replace or correct any Vendor's Work which Subcontractor shall reject as
    failing to conform to the requirements of this Purchase Order and/or Contract Documents whether rejected before or
    after installation, with exclusion of those specified in item (b) listed below. Upon approval of Vendor's plan by
    Subcontractor, Vendor shall promptly replace or correct any Vendor's Work. If Vendor does not do so within a
    reasonable time, Subcontractor shall have the right to do so and Vendor shall be liable to Subcontractor for the cost
    thereof. If, in the opinion of Subcontractor, it is not expedient to correct or replace all or any part of rejected Vendor's
    Work or materials, then Subcontractor, at Subcontractor's option, may deduct from the payments due, or to become
    due, to Vendor, such amount as in Subcontractor's reasonable judgment will represent (i) the difference between the
    lair value of the rejected Vendor's Work and the value thereof if Vendor's Work had complied with this Purchase



o                                                                                                                                  K


                                                                                                                                   4-   n/
        Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 8 of 21
            Case l:20-cv-01006-GHW                       Document 75-4              Filed 11/11/20            Page 8 of 21




o        Order, or (ii) the cost of correction, whichever Subcontractor determines is more appropriate. Unless otherwise agreed
         in writing by Subcontractor, neither failure to inspect nor use by the Subcontractor, shall constitute acceptance of
         Vendor's Work, (b) Subcontractor shall open the container to inspect the goods. If any obvious damage as the result of
         transportation including load shifting or product breakage is evidenced, Subcontractor shall promptly report such cases
         to the insurance company pursuant to the contacts on the policy, and assist Vendor to process the procedures for claim,
         inform Vendor as soon as possible by written notice and supporting photos. Such notification shall be issued no later
         than 7 calendar clays after the shipment arrives at (he Test Lab and Project Site, or it shall be deemed the Subcontractor
         has accepted the particular shipment without damage resulting from the transportation of the product. Upon the
         unloading of the containers at the jobsite. the Subcontractor shall inspect each individual piece for surface defects such
         as breakages, damages, scratches or besmirchment (and any improper color or improper shape or striation, shall not be
         considered a surface defect) Subcontractor shall inform Vendor as soon as possible bj' written notice and supporting
         photos. Such notification shall be issued no later than 7 calendar days after the shipment arrives at the Site or it shall be


                                                                                                                   ~nTc?


               11.    Purchase Order Amount & Price Escalation. If Vendor is in compliance with this Purchase Order,
         Subcontractor shall pay Vendor for total performance of Vendor's Work, subject to additions and deductions only by
         written change order which change orders are not effective unless and until signed by the designated representative of
         Subcontractor the total lump sum as set forth on the front side of this Purchase Order (the "Purchase Order Amount").
         Other than solely as permitted by a written Change Order, the Lump Sum Purchase Order Price includes any and all
         price escalation throughout the duration of the Project.
                12.    Progress Payments.      Subject to Vendor's compliance with the payment application procedures of this
         Purchase Order as defined in Article 24 below and within forty (40) days after the date of bill of lading of Vendor's
         goods, Subcontractor will pay Vendor progress payments in the amount of Vendor's Work included within an approved
         Application for Payment, less any set-offs claimed by Subcontractor. On a monthly basis Subcontractor shall have the
         right, but not the duty, to make joint check payments to Vendor's labor, health, welfare, pension and fringe benefit
         funds and Subcontractors or suppliers of any tier.      No progress payment made under this Purchase Order shall be
         considered an acceptance of Vendor's Work, in whole or in part. All materia! and work incorporated into the Project or
         for which progress payment has been made to Vendor shall become the property of the Subcontractor; however, this
         provision shall not relieve Vendor, and Vendor's surety and insurers, from the sole responsibility and liability for all
         work and materials as set forth in this Purchase Order and the Contract Documents regardless of whether Subcontractor

o        has made payments therefor.
               13.   Final Payment.      Final payment, subject to withholdings and setoffs permitted hereunder, shall be due to
         Vendor only after the last of the following to occur, each of which are a condition precedent to Subcontractor's
                                                                                                                                             !
         obligation to make, and Vendor's right to receive, final payment: (a) full completion of Vendor's Work by Vendor, (b)
         final review and acceptance of (he punch list completion thereof by Architect and Subcontractor, (c) the furnishing of
         satisfactory evidence that Vendor has paid in full all persons furnishing labor or materials in connection with the Work
         including any taxes or governmental charges with respect thereto or with respect to the Work, and that neither Vendor
         nor any person claiming under or through Vendor has filed or has the right to maintain a lien or other claim against
         Subcontractor or on the Project premises, (d) the delivery of all guarantees, warranties, bonds, instruction manuals,
         performance charts, diagrams, as built drawings and similar items required of Vendor or its suppliers with respect to the
         Work, (e) compliance with the Billing Procedures of Article 24 below; and (f) Vendor's execution and delivery of
         Vendor's Full and Final Release, Satisfaction and Waiver on Subcontractor's form and as set forth by the General
         conditions of the contract.
               14,     Warranties (a) Vendor shall provide in triplicate, a separate written guarantee at the time of final billing
         guaranteeing Vendor's work against defects in materials and/or workmanship, except for those specified in the
         Deviation List from Specs 08920 in item 8 of Attachment A, for the period required in the Specifications. If required
         by the Contract Documents, Supplier shall also provide a manufacturer's guarantee for materials and equipment.           All
         guarantees shall meet the express terms and conditions required under the warranty provisions of the Contract
         Documents for the period called for in the specifications or, if not specified, for twelve (12) months. All Warranty
         Periods shall commence 6 months after the last material delivery to the Project Site. For any defect of materials within
         the warranty period, the Vendor shall promptly provide and deliver to site such materials necessary for the remedies
         and replacement, and the Subcontractor shall be responsible for the remedies and replacement thereof as well as the
         costs of labor resulted therefrom, (b) If Vendor disputes liability, Subcontractor and Vendor shall jointly detennme, to            j
         the extent possible, the source or cause of the alleged defect. If Subcontractor or other parties other than Vendor are
         determined to be the source or cause of the defect, Vendor shall provide components, materials and technical support
         for remedying or replacing at the expense of Subcontractor to the extent Vendor is not at fault but, otherwise Vendor
         shall bear responsibility.
               15.    Vendor's Representations. Vendor represents and warrants that (i) Vendor is fully qualified to perform
         this Purchase Order, (ii) Vendor is experienced in the type of Vendor's Work required by this Purchase Order, (iii) prior
         to the execution of this Purchase Order, Subcontractor has supplied Vendor with full and complete access to the
         Contract Documents and the Project site, (iv) Vendor has thoroughly reviewed this Purchase Order and the Contract

    \                                                                                                                                        \



L
                                                                                                                                         V
    Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 9 of 21
       Case l:20-cv-01006-GHW                        Document 75-4              Filed 11/11/20            Page 9 of 21




o    Documents including, but not limited to. the most current Project Schedule, (v) Vendor has visited and inspected the
     site of Vendor's Work and has independently investigated the local conditions and is fully aware of all the obligations,
     risks, responsibilities, difficulties, and limitations which this Purchase Order, the Contract Documents, the locality, and
     the Project site impose, and (vi) Vendor has entered into this Purchase Order based on Vendor's own examination,
     investigation and evaluation of the Purchase Order, the Contract Documents, the Project site and the local conditions
     and therefore any failure by Vendor to investigate independently and become fully informed Owner will not relieve
     Vendor from Vendor's responsibilities hereunder.
           16.    Liens & Claims. Vendor shall indemnify, defend and hold Owner and Subcontractor harmless from and
     against all liens, claims, demands, judgments, costs and attorneys', consultants' and experts' fees relating to any demand
     for payment of any lower-tier Subcontractors, suppliers, employees, employee benefits, withholding taxes, and
     applicable taxes.   After the first progress payment hereunder, Subcontractor shall have the right to withhold any
     subsequent payments until Vendor submits evidence satisfactory to Subcontractor that all amounts owed in connection
     with performance of this Purchase Order have been paid. Further, Vendor agrees that Subcontractor, after giving notice
     to Vendor, may pay ail persons who have not been paid the monies due them in connection with this Purchase Order
     whether or not a lien claim or payment bond claim has been filed, unless Vendor (i) demonstrates that such sums are
     not due, (ii) provides Subcontractor with a bond or security acceptable to Subcontractor, as applicable, and (iii)
     indemnifies, defends and protects fully the Subcontractor against loss by reason of such lien or claim. Subcontractor at
     all times shall have the right itself or to require Vendor to discharge or to defend against any lien or claim asserted by
     any of Vendor's Subcontractors, suppliers, employees, sureties or creditors against Subcontractor, the Project, or the
     Project's funds, in discharging or defending, Subcontractor shall have the right to employ attorneys of Subcontractor's
     choice.
           17.    Withholding, Set-Off. Non-Waiver.          Subcontractor may withhold amounts otherwise due under this
     Purchase Order or any other agreement between the parties to cover Subcontractor's reasonable estimate of any costs or
     liability Subcontractor has incurred or may incur for which Vendor may be responsible under tiiis Purchase Order or
     any other agreement between the parties. Neither partial nor final payment shall constitute or imply acceptance of any
     of Vendor's Work or waiver of any of Subcontractor's rights and remedies under this Purchase Order and the Contract
     Documents.
           18.    Taxes. Permits & Laws.        In accordance with Attachment A or any addenda or Modifications thereto
     including, Vendor agrees to pay and to comply with and to defend and to hold Subcontractor harmless against the
     payment of all customs duties and customs clearance charges as it relates to the importation of the Product and the
     transportation premiums arising out of the inland transportation of the Product to the site, and ail federal, state and local

o    taxes arising out of the inland transportation of the Product to the site. If the U.S.A. customs duties, customs clearance
     or transportation taxes increase because of any new U.S.A. duties or taxes. Subcontractor agrees to consider such
     changes as a possible increase to the purchase order and will give reasonable consideration of issuing a modification in
     accordance with Article JO Changes.        All permits, licenses, fees and certificates of inspection (including for all
     equipment utilized by Vendor) necessary for the prosecution and completion of Vendor's Work is excluded from the
     Lump Sum Purchase Order Price unless Attachment A states otherwise. Vendor shall arrange for all necessary
     inspections and approvals by public officials, give Subcontractor prior written notice of same and provide
     Subcontractor with all inspection reports and certificates. Vendor shall be bound by, and, at Vendor's own cost, shall
     comply and cause Vendor's employees and lower tier Subcontractors and suppliers to comply with, all federal, state and
     local laws, codes, ordinances, regulations, rules and orders applicable to this Purchase Order, the performance of the
     work hereunder, and the Project site, whether by reason of general law or by reason of provisions in this Purchase
     Order or the Contract Documents, whether now or hereafter existing, including, without limitation, equal employment
      opportunity, minority, women and small business enterprises, the hiring of aliens, health and safety laws and
      regulations. Vendor and all lower-tier Subcontractors shall be duly licensed to operate under the law of the applicable
     jurisdictions. To demonstrate compliance, Vendor shall furnish, and shall cause Vendor's lower-tier Subcontractors to
     furnish, such reports and information and in such form and substance as may be reasonably requested by Subcontractor
     or any other governmental body or agency requesting the same.
           19.    Vendor Liability & Indemnity. In the event of any loss, damage or destruction thereof from any cause,
     except for the circumstances specified in item b of Article 1 4 of this Purchase Agreement Terms and Conditions, prior
     to deliveiy to the Test Lab in Pennsylvania and Project Site in New York, Vendor shall be liable therefor, and shall
     repair, refabricate, rebuild and make good said loss, damage or destruction at Vendor's sole cost. Vendor shall
     indemnify, defend and hold Subcontractor, Owner, and Architect and each of their members, affiliates, subsidiaries and
     parent corporations and any other entity entitled to indemnification under the Contract Documents, and their officers,
     directors, agents, employees and consultants and each of them (the "Indemnified Parties"), harmless from and against
     any and all claims, demands, suits, actions, expenses, judgments, losses and liabilities, including fines and penalties,
     costs and attorneys', consultants' and experts' fees as a result of Vendor's breach of this Purchase Order in accordance
     with the terms of this Purchase Order and the Contract Documents, but if such claims, demands, suits, actions,
     expenses, judgments, losses and liabilities, arise out of or are claimed to arise out of bodily injuries to persons
     including, but not limited to, disease or death, or damage to tangible and intangible property including the loss of use
     resulting therefrom, Vendor shall not be obligated to indemnify to the extent of the Indemnified Parties' negligence (but
     shall still be obligated to defend).    The foregoing obligations of Vendor shall include, but are not limited to,


o
                                                                                                                                     4V
    Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 10 of 21
       Case l:20-cv-01006-GHW                      Document 75-4              Filed 11/11/20            Page 10 of 21




o     indemnifying, defending and holding harmless from claims made by third parlies against any of the Indemnified
      Parties. To the extent that the damages, costs and liabilities listed below from (I) through (8) are reasonable and
      foreseeable at the time of Vendor's default, the Vendor's liability includes, but is not limited to, (1) damages and other
      delay costs payable by Subcontractor; (2) Subcontractor and any Trade Subcontractor's increased costs of performance,
      such as extended overhead and increased performance costs resulting from Vendor-caused delays or omitted or
      defective Vendor's Work: (3) warranty, rework and repair costs; (4) liability to third parties, including, but not limited
      to, Subcontractor's Subcontractors; (5) excess reprocurement costs; (6) costs to obtain a substitute Vendor or costs
      incurred to demand and ensure performance in the event of Vendor default; (7) consultants' and experts' fees: and (8)
     attorneys' fees and related costs. Ail Indemnified Parties have an obligation to take all reasonable measures to mitigate
     their damages or cosls. Vendor's breach of the Purchase Order shall include the breach of Vendor's lower-tier
      Subcontractors or suppliers to perform. The foregoing indemnity shall also be an obligation of Vendor's performance
      bond surety provided, however, the existence or non-existence of a performance or payment bond shall in no way limit
     or condition Subcontractor's right of indemnity or remedies against Vendor nor shall it limit Vendor's responsibilities
     hereunder. Vendor's indemnity obligation shall not be limited by any worker's compensation statute, disability benefit
      or other employee benefit or similar law or by any other insurance maintained by Vendor. Vendor hereby waives, and
     shall cause Vendor's Subcontractors and suppliers of any tier to waive, any rights any of them may have to limit the
     amount of damages, losses, or obligations which may be recoverable against them by reason of any Worker's
     compensation statute. Vendor's indemnity herein includes, but is not limited to, assumption of all liabilities on account
     of. or in any way related to, Vendor's Work which Subcontractor may have assumed pursuant to the Contract
     Documents or under agreements with third parties,        One percent (1%) of the Purchase Order Amount represents
     specific consideration to Vendor for the indemnifications set forth in this Purchase Order. Vendor's indemnification
     obligations are independent from, and not limited in any manner by, the Vendor's insurance coverage obtained pursuant
     to this Purchase Order and Exhibit A. All amounts owed by Vendor to Subcontractor as a result of the indemnity and
     liability provisions of this Purchase Order shall be paid upon demand.
          20.   Retainage. Subcontractor may withhold as refainage ten percent 10% of the sums due to the Vendor,
     however, when the amounts of payment have reached fifty percent 50% of the Lump Sum Purchase Order Price, the
     Subcontractor shall cease to withhold all sums due to Vendor, resulting in an overall five percent 5% retention. The
     Vendor will provide a retention bond in the amount of 5% of the Purchase Order Price to replace such retainage after
     last shipment of goods arrive at the jobsite. The Subcontractor shall release nil -the retainage the retention bond to
     Subcontractor within sixty (60) days after the completion of installation of the Vendor's Work, and after the
     Subcontractor receives all warranties and close-out documents from the Vendor. Subcontractor may also withhold

o    payment to the extent reasonably necessary to protect Subcontractor from any loss because of: defect in the work not
     remedied: failure of Vendor to make payments for obligations incurred: reasonable evidence that the work cannot be
     completed for the unpaid Purchase Order balance; delay or damage caused by Vendor: failure of Vendor to carry out
     the work in accordance with the construction documents.
            21.   Settlement of Disputes. In the event of any dispute involving this Purchase Order, Vendor's Work or any
     claims of Vendor, Vendor nevertheless and without interruption, shall continue to perform Vendor's Work in a diligent
     manner. No action or proceeding arising out of or relating to this Purchase Order shall be commenced or maintained
     against Subcontractor unless such action or proceeding is commenced no later than six (6) months after either (i) the
     cause of action accrues, (ii) the termination or conclusion of this Agreement, or (iii) the last day Vendor performed any
     physical work or furnished any materials to the Project Site, whichever of the proceeding events shall occur first.
     Subcontractor shall not be required to participate in any action or proceeding in any court except the courts of the State
     ofNew York located in the County ofNew York, or the United States District ofNew York for the Southern District of
     New York. Vendor consents to the jurisdiction of said courts in any action or proceeding arising out of or relating to
     this Purchase Order. This Purchase Order shall be construed in accordance with the laws of the State ofNew York.
           Notwithstanding anything herein to the contrary, Subcontractor may, at its sole option, demand arbitration of any
     dispute or claim arising out of or relating to this Purchase Order pursuant to the Construction Industry Rules of the
     American Arbitration Association then prevailing in New York City.           If Subcontractor is required by the Prime
     Contract to arbitrate or submit to an alternative dispute resolution forum any dispute or claim with Subcontractor or
     another party and such dispute or claim involves the Purchase Order work, the Vendor shall participate in the
     prosecution or defense of such dispute or claim, provide notices and furnish information within the time required by the
     Prime Contract, share in the legal costs associated with the prosecution or defense, and be bound by the results of such
     arbitration or alternative dispute resolution forum. The final determination of any such dispute resolution procedure
     shall be a condition precedent to the Vendor's right to commence or maintain any action or proceeding, if any, against
     Subcontractor.    In Subcontractor's sole discretion, any arbitration between Subcontractor and Vendor may be
     consolidated into and become a part of the arbitration proceedings between or among the Subcontractor or any Trade
     Subcontractor or other vendor which arbitration shall bind Subcontractor and Vendor.
           22.    Royalties.   Except as otherwise provided by the Contract Documents, Vendor shall pay all royalties and
     license fees which may be due with respect to Vendor's Work. Vendor shall pay the cost to defend and any settlement
     of or judgment entered on all suits or claims for infringement of any intellectual property rights that may be brought
     against Vendor, Owner, or the Subcontractor arising out of Vendor's Work.       Subcontractor, at Subcontractor's option,     V


o
                                                                                                                                       l/
    Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 11 of 21
       Case l:20-cv-01006-GHW                           Document 75-4                Filed 11/11/20             Page 11 of 21




o     may designate counsel to defend and Vendor shall be liable to Subcontractor for all reasonable costs, expenses and
      attorneys', consultants' and experts' fees as well as for any settlement or judgment.
            23.   Invalidity & Non-Waiver. If any provision of litis Purchase Order is invalid, in whole or in part, the
      provision shall be considered reformed to reflect the intent thereof to the greatest extent possible consistent with law.
      The failure of Owner or Subcontractor to insist, in any one or more instances, upon the performance of any of the
      terms, covenants, or conditions of this Purchase Order, or to exercise any right or remedy, shall not be construed as
      waiver or relinquishment of such term, covenant, condition, right or remedy.
             24.   Billing Procedures. The following Billing Procedures apply to this Purchase Order:
      A.         Subcontractor will process Vendor's invoices after the Purchase Order has been signed by Vendor without
      alteration and returned to Subcontractor with an appropriate Insurance Certificate.
      B.      Changes to Vendor's Purchase Order cannot be billed until Subcontractor issues a formal change order
      document and executed by both Vendor and Subcontractor or (by Subcontractor as agent for Subcontractor). Once
      approved. Vendor should not separately bill changes but should include the adjustment in Vendor's monthly billing ai
      the revised Purchase Ol der amount.
      C.              Vendor's Applications for    Payment    for work     performed   for   the   percentage   complete   certified   to
      Subcontractor by Architect shall include the following documents:
               i. Requisition for Payment.
                      ii. Application and Certificate for Payment (G702) signed by an authorized representative of the Vendor.
                      iii. Schedule of values (A1A G703) in format approved by Subcontractor.
                iv. Signed Sworn Statement (completed as required by law to insure Vendor has identified and made all
                payments owing to lower tier Subcontractors and suppliers),
                v. Waiver(s) of Lien to date signed by an officer or authorized agent of Vendor,
                vi. Bill of Ladings of the material requested in the billing.
           25.      Subcontractor's Default & Termination. The occurrence of any of the following acts or events shall
     constitute Subcontractor's default of the Subcontractor Order: (a) The failure by the Subcontractor to pay Vendor in
     accordance with this Purchase Order, including but not limited to die terms of these Terms and Conditions: or (b) if the
     Subcontractor becomes insolvent, suffers the appointment of a receiver, makes an assignment for the benefit of its
     creditors, or proceedings involving Subcontractor as a debtor are commenced under any bankruptcy, insolvency, or
     debtor's relief law, unless such proceedings are vacated or set aside within sixty (60) days after the date of
     commencement thereof. In the event of an occurrence of an event of default by the Subcontractor, Vendor shall
     provide to the Subcontractor a written notice of the event of default. Within five days of receipt of such notice,


o    Subcontractor shall propose a default correction plan to cure fully the default within thirty (30) days thereafter. If
     Subcontractor shall fail to cure the default. Vendor may suspend performance of the Vendor's Work for the shorter of
     (i) the duration until cured or, (ii) three months, if the default remains uncured. Vendor may terminate the Purchase
     Order effective upon five days additional written notice to Subcontractor. Upon the effective date of Vendor's
     termination for Subcontractor's default, (i) Subcontractor shall make payment for work completed by Vendor before the
     termination date, provided that such work complies with the Purchase Order and the Contract Documents; and (ii)
     Subcontractor shall recompense to the Vendor cost of materials ordered and paid by the Vendor in compliance with the
     procedure specified in the Purchase Order; and (iii) Subcontractor shall pay to the Vendor the price of products in
     transit.
               26.    Delay in Time
               The time for delivery by Vendor shall be extended to a reasonable period and Vendor shall be entitled to relevant
               compensation for costs in the case of the following circumstances:


                i. Contractor is granted tiie time extension by Owner;

                ii.    the changes made pursuant to this Purchase Order;


               iii.    the delay of Contractor in providing information necessary for Vendor's design or the insufficiency of such
                            information, and the delay in drawings approval caused by Contractor;

               iv.     the delay in the work schedule arising from the violation of this Purchase Order by Contractor, or the acts,
                            neglects or faults of the Owner and Contractor's personnel."



     VENDOR: Yuan da USA Corporation                                  SUBCONTRACTOR: Whitestone Construction Corp.

     By:.                                                              By:.      VJ
                                  4
     Print Name                                                        Print Name:           Steven Grzic


     Title:.          ^7       y/W-vj                                 Title:                 President



o
         Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 12 of 21
           Case l:20-cv-01006-GHW             Document 75-4      Filed 11/11/20     Page 12 of 21




    SCOPE WORKSHEET Attachment A

o   CUNY NYCCT New Academic Building
    Whilestone Const. Corp. Yuanda Purchase Order Scope Check List
    Spec. Section 084413, 084426, and 088000 Curtain Wail


    V in Y column = by Yuanda
    V in N column = not by Yuanda and/or by Whitestone

           Item                               Y   N   Comments
    1      Plans & Specs 084413, 084426,              Per items 52 & 54
           088000 & related sections
    2      WCC CUNY NYCCT NAB                     V
           LOI 09-30-13.pdf
    -n
           WCC CUNY NYCCT NAB
           Submissions Letter
           10-09-13.doc
    4      Clarification(rev.9).pdf           V       10-24-13
    5      BOQ OF city tech academic                  10-25-13
           building (2013.10.25).pdf
    6      Yuanda's proposal drawing-         V       10-24-13 (proposal dwgs & work scope)
           13.10.24.pdf; work scope                   05-07-13 (packaging plan)
           13.10.24.pdf; Pakaging plan.pdf
                                                      11-25-13 (proposal dwgs. govern regarding
                                                      exterior alum, trim at head of WT-1A/B/C &
                                                      WT-8 which is not supplied by Yuanda)

o   7
    8
           Yuanda's materials list
           Deviation List from Specs          V
                                                      See Yuanda Ciarification(rev.9).pdf
                                                      Per Final Biding documents for CUNY Project
                                                      2013.10.24
    9      System Design & Engineering
    10     Structural Calculations
    11     NYS PE Stamp                       V       Both Shop Drawings & Calculations to have PE
                                                      Stamp
    12     Thermal Analysis
    13     Mock-Up Materials                  V
    14     WT-1A/B/C, WT-3, WT-6 &            V       Includes all miscellaneous steel tubes, channels,
           WT-8 miscellaneous structural              angles, clips, brackets, gusset plates, etc.,
           steel engineering, detailing,              directly related to support of WT-1A/B/C, WT-
           shop drawings & production                 3, WT-6 & WT-8 wall systems that is detailed
           drawings in both metric                    on the architectural drawings but not shown on
           (China shapes & sizes) and                 the structural steel drawings (excludes WT-6 SS
           imperial (US shapes & sizes)               T-beam canopy outriggers).
           including detailing of all field
           welds & connections. WT-
           1A/B/C, WT-3, WT-6 & WT-
           8 shop drawings to include
           detailing of this steel.
    15     Yuanda to provide quotation        V       Excludes supply of SS T-beam for support of
           for supply of item 14 misc.                WT-6; note: WCC to determine later whether to
           steel,
O                                                     source this material from Yuanda or locally
     Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 13 of 21
          Case l:20-cv-01006-GHW            Document 75-4     Filed 11/11/20     Page 13 of 21




                                                    depending on the schedule.

o    16   Engineering, Detailing, and
          shop & production drawings
                                                    Material supply is by Whitestone; This is the
                                                    exterior and interior head and base claddings
          for WT-3 claddings; this to be            (SS & Alum) related to WT-3 that is shown on
          detailed on WT-3 shop                     A-351. 352, 353 typical.
          drawings, similar to the way it
          is generally shown on Yuanda
          proposal drawings.
    17    Embed layout drawings and
          supply of embeds
    18    Ship & deliver M/U materials      V       Includes customs duties, customs clearance, sea
          to ATI, York, Pa. USA                     & land transportation (ship, rail, truck)
    19    Ship & deliver job materials to           Includes customs duties, customs clearance, sea
          Job Site, NYC, USA                        & land transportation (ship, rail, truck).
    20    Includes all transportation per
          items 1 8 & 1 9 (sea & land)
    21    In transit insurance from plant
          to destination
    22    Bond (AAA rated)                          Full material/performance bond to be in full
                                                    effect to six (6) months after the last delivery to
                                                    Project Site.
    23    Submissions per specifications
    24    Certifications per
          specifications
    25    Samples per specifications
o   26    Mock-up lab chamber, test &
          report fees
    27    Field layout & installation
    28    Shop drawings
    29    Guarantees & warrantees per       V
          spec. & addendums
    30    Alum, anchor plates               V
    31    Anchor bolts                      V
    32    Insulation within curtain wall    V
          system
    33    Firesafmg                             V
    34    Glass (SYP) & glazing for         V
          084413; glass supply for
          084426
    35    Thermal breaks in system          V
          084413 & 084426
    36    Thermal isolation in system
          084413 & 084426
    37    Weep system 084413 &              V
          084426
    38    Horiz. & vert, system stack       V       System design per Yuanda proposal drawings
          design per proposal dwgs.                 10-24-13 and related clarification (rev. 9).
                                            V
o   39    Operable vents




                                                                                                          -V
     Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 14 of 21
         Case l:20-cv-01006-GHW               Document 75-4       Filed 11/11/20    Page 14 of 21




    40   Spandrel glass
o   41   Structural glazing                   -V
    42   Finishes per specification
         084413 & 084426
    43   Bundling & packaging
    44   WW Tie Backs
    45   Caulking & sealants in cw                     Sealing the weatherproof silicone sealant on site
         system                                        is by Whitestone
    46   Replacement glass for glass          V        Replacement glass for glass broken during
         broken during transit                         transit is provided by Yuanda including the
                                                       costs of reglazing of the glass into the unitized
                                                       blocks, and the primer and structural sealant
                                                       costs
    47   Attic stock glass per spec
    48   Spare parts/glass per spec
    49   Qualified Yuanda technical
         representative present at ATI
         Lab Mock-up installation &
         testing and at initial start-up of
         site installations
    50   Attachments in Yuanda Server                  All information in Yuanda server folder WCC
         Address: ftp://218.25.117.98                  "Yuanda CUNY NYCCT New Academic
         Username: YDDYF                               Building Purchase Order" accessed,
         Password: yddyf                               downloaded, & reviewed

o        Folder: "WCC Yuanda CUNY
         NYCCT New Academic
         Building Purchase Order"
    51   Insurance PICC Example                    V
    52   Contract Plans, Specifications,               Folder on ftp server

         Bid Booklet & Addendums 1 -
         6
    53   Purchase Order                                Folder on ftp server

    54   Specification 084413, 084426,        V    V   Folder on ftp server

         & 088000 & related sections
    55   Submittal Check List                      V   Folder on ftp server

    56   Warranties                           V    V   Folder on ftp server

    57   Whitestone Submittal Letter                   Folder on ftp server

         10-9-13
    58   Whitestone LOI 9-30-13               V    V   Folder on ftp server

    59   Schedule Milestones                       V   Folder on ftp server

    60   Yuanda Bond Example                           Folder on ftp server

    61   Yuanda BOQ dated 10-25-13            •V   V   Folder on ftp server

    62   Yuanda clarification dated                    Folder on ftp server
         10-24-13
    63   Yuanda Deviation Sheet from                   Folder on ftp server

         Spec.08441 3, 084426, &
         088000

o   64   Yuanda Glass Data                             Folder on ftp server




                                                                                                           V
    Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 15 of 21
         Case l:20-cv-01006-GHW      Document 75-4     Filed 11/11/20    Page 15 of 21




    65   Yuanda Proposal Drawings        V   Folder on ftp server

o   66
         dated 10-24-13
         Yuanda Quality Control      V       Folder on ftp server

    67   Yuanda Schedule 10-18-13        V   Folder on ftp server

    68   Yuanda Schedule of Values   V       Folder on ftp server

         10-24-13
    69   Yuanda Submissions          V       Folder on ftp server

    70   US Trade Compliance         V       Yuanda to comply with US Dept. of Commerce
                                             for compliance with US aluminum extrusion
                                             anti-dumping regulations and submit project
                                             specific aluminum resourcing documentation
                                             and certification for resourcing of alum,
                                             extrusions outside China.




o




                                                                                           I




                                                                                           i
L
    Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 16 of 21
       Case l:20-cv-01006-GHW                              Document 75-4                    Filed 11/11/20              Page 16 of 21




o     Job Name:      CUNY NYCCT New Academic
      Trade Contractor:           Yuanda
                                                           Building




                                                               Attachment B
                                                           CONTRACT       DOCUMENTS




     1.    The Contract      Documents


     a .   The Purchase Order Agreement                Form,    the    Purchase       Order   Terms      and    Conditions      and
     Attachments       A through         D.


     b.    Such    other   Drawings       and    Specifications        as may be prepared by Architect after                         the
     execution       of this      Purchase Order Agreement which                 shall      be included in this           Purchase Order
     Agreement       as Contract         Documents     by Change       Order.    If    such   revised Drawings           and
     Specifications         are prepared and issued              that revise          the   scope   of    the    Purchase      Order
     Agreement,       same will be            treated as a change Order.              The   scope   revisions will be            subject       to
     the notice,       pricing and limitations of the Purchase Order Agreement.

     c.    Any    safety/quality control manuals                as may be       issued      after   the execution of this Trade
     Contract.


     d.    All modifications of the above.


     e.    Yuanda' s Clarification              (rev. 9)   of CUNY project -           Item 4   at Attachment A           (as noted)

     2.    Vendor represents and acknowledges                   that    the documents         described in paragraph                 1,    and to
     the extent      issued       to date,      have been      received,    reviewed and relied upon by the Vendor in
     entering into         this       Purchase Order Agreement.           The parties         agree Items         (b)   and    (c)    will be
     available      only   at     a    date   after execution      ox    this   Purchase Order Agreement




o




o
                                                                                                                                                    \
                                      Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 17 of 21
c                                                                                           o                                                                                               o

      &
                                                                         CITY TECH       ACADEMIC BUILDING    Project
BUNA YVAfflA
                                                                                                                                                                                                      O
                                                                                                                                                                                                      CD
No.       (Task name                                                                                  Dnr i         Start      Finish              2013             12014                   2015      in
                                                                                                                                                                                                      CD
                                                                                                                                                    Q1    i 03      1 Q1             I Q3   i Q1
  1       iThe Whole Time Limit                                                                      371 d         13-10-23    15-3-25                       <gss

  2           Sign The Contract                                                                        1 d         13-10-23    13-10-23
                                                                                                                                           .
                                                                                                                                                                                                      K3
                                                                                                                                                                                                      O
              The Architect Provides the Final Approved construction structural drawings               1 d         13-10-23    13-10-23                                                               o
                                                                                                                                                             fl :
  4           Visual Mock lip Stage                                                                   151 d        13-10-24    14-5-22     1                                                          <

  5               Architect provides color sample                                                                                                                                                     o
                                                                                                      2 d          13-10-24    13-10-25                      fl                                       1-^
  6               Yuanda to make sample per the color sample                                          35 d         13-10-28    13-12-13                                                               O
  7               Deliver sample to US for architect' s approval                                      10 d         13-12-16    13-12-27
                                                                                                                                                              %                                       O

                                                                                                                                           -I                 •IS                                     GO
  8               the architect choose the visual mock up location                                     1 d         13-10-24    13-10-24
  9               Yuanda Designs the MOCK UP Shop Drawings (Visual Mock Up)                           25 d         13-10-25    13-11-28
                                                                                                                                                             i                                        CD
                                                                                                                                                                                                      I
 10               The Architect Reviews the Mock up Shop drawing and returns (Visual Mock up)         10 d         13-11-29    13-12-12                       : r
 11               Yuanda revies the visual mock up drawings                                           12 d         13-12-13    13-12-30
                                                                                                                                           i
 12       i       The archtect confirm the drawings                                                   5 d          13-12-31     14-1-6                            > ;
                                                                                                                                                                                                      o
 13               Order the Alu Extrusions, Glasses of Mock up (Visual Mock up)                       3 d           14-1-7      14-1-9                        :     b                                 o
 14               Purchase the Alu Extrusions. Glasses of Mock up (Visual Mock up)                    30 d         14-1-10     14-2-20                                K                               cz

                  Mock up Fabrication and Assembly (Visual Mock up)
                                                                                                                                                                      '*                              3
 15       I                                                                                           25 d         14-2-21     14-3-27                                  UD                            CD
 16       j       Mock up Shipment (by sea)   (Visual Mock up)                                        30 d         14-3-28 "    14-5-8                                          ')
                                                                                                                                                                                                      =5

 17       I       Architect Confirm and Approve the Visual Mock up                                    10 cl         14-5-9     14-5-22                                          r                     --4
 18           Performance Mock UP Stage                                                              229 cl        13-11-29    14-10-15                                                               Ul
                                                                                                                                                                                                       i

 19               the architect choose the Performance Mock UP location                               2 d        ' 13-11-29    13-12-2                            h                                   4^

 20       !       Yuanda Designs the Mock up Shop Drawings (Performance Mock up)                      35 d         13-12-3     14-1-20                       • rT)
                  The Architect Reviews the Mock up Shop drawing and returns (Performance Mock ui     10 d         14-1-21      14-2-3
                                                                                                                                                                                                      I!
                                                                                                                                           J                                                          CD
 22               Yuanda Revises the Mock up Shop Drawings       (Performance Mock up)                10 cl         14-2-4     14-2-17                                                                Q-
                                                                                                                                                                        :   '
 23               The Architect Reviews the Mock up Shop drawing and returns (Performance Mock up     7 cl         14-2-18     14-2-26 '                                                              I—1
                                                                                                                                                                        w                             I—'
 24 |             Yuanda Revises the Mock up Shop Drawings       (Performance Mock up)                7 cl         14-2-27      14-3-7
                                                                                                                                               i                        %                             I-5
 25       |       Architects to confirm mockup drawing                                                5 d          14-3-10     14-3-14
                                                                                                                                               I                                                      I—1
 26       |       the mock-up dies fabrication                                                        25 d         14-3-17     14-4-18                                                                ro
 27               Order the Alu Extrusions, Glasses of Mock up (Performance Mock up)                  3d           14-4-21     14-4-23
                                                                                                                                                                            1                         O


                                                                                                                                                                                                      "O
Complied by: Shenyang Yuanda Aluminium Industry Engineering Co.Ltd.
                                                                                                                                                                                                      CQ
Date:2013-I0-18                                                                                                                                                                                       CD
The schedule' s start date is based on the signing date of the purchase order contract. Currently, the start date is supposed to be October 23,2013 .                                        If
                                                                                                                                                                                                      -vl
the siging date of the contract is delayed .the project will be postponed accordingly. 1 If there is force majeure all the schedule should be postponed
                                                                                                                                                                                                      O
accordingly. 2 If the approval of the drawing is delayed, then the schedule should be postponed accordingly. 3 When there is dramatic variation of the
design during the drawing submit approval process or two party can not get the consistent for some issue the schedule will be postponed accordingly.                                              4   DO
                                                                                                                                                                                                      I—*
If the schedule is delayed for other reasons which were not cause by our company, then the schedule should be postponed accordingly.
                                       Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 18 of 21
    c                                                                                       o                                                                                           o

       &
                                                                             CITY TECH   ACADEMIC BUILDING     Project
    fflM YUANDA
                                                                                                                                                                                                       O
    No.    Ilask name                                                                                                                                                                                 JD
                                                                                                     i Dm- i         Start         Finish        12013             2014                      2015     in
                                                                                                                               !                     Q1   I Q3   f Q1            Q3      j    Q1      CD

     28            Purchase Alu Extrusions, Glasses of Mock up (Performance Mock up)                  55 d          14-4-24         14-7-9
                                                                                                                                                             : :      Kb
                                                                                                                                                .]




     29            Mock up Fabrication and Assembly (Performance Mock up)                             25 d                                                                                            DO
                                                                                                                    14-7-10        14-8-13
                                                                                                                                                                                                      O
     30            Mock up Shipment (by sea)        (Performance Mock up)                             30 d          14—S— 14       14-9-24
                                                                                                                                                                                                       b
     31            Mock up Installation,       Test and Approval (Performance Mock up)                15 d          14-9-25        14-10-15                                       4                    <
     32        Engineering stage                                                                      179 d         14-2-18        14-10-24                                                           O

     33            Embedments'    location submittal drawings LI—8                                    30 d          14-2-18        14-3-31                         &                                  O
                                                                                                                                                                                                      O
     34            architect to review and reply embedment drawing                                    10 d           14-4-1        14-4-14                           ST                               CD
     35            Yuanda Revises Embedments'       location submittal drawings LI—8                  10 d          14-4-15        14-4-28                           Or
                                                                                                                                                                                                      CD
     36            architect to review and confirm embedment, drawing                                  5 d          14-4-29         14-5-5                              r                             I
     37            yuanda prepare ft submit the shop drawings (level        4-8)                      40 d           14-3-3        14-4-25
                                                                                                                                                                      Vjr
     38            the architect review ftreturn the shop drawings                                   ' 15 d         14-4-28        1.4-5-16                           b4
     39            yuanda revise ft submit the shop drawings (level         4-8)                      12 d          14-5-19         14-6-3                             b                              D
     40            the architect revises ftreturn the siiopdrawings again                              8 d           14-6-4        14-6-13                                                            o
                                                                                                                                                                                                      O
     41            yuanda revises ftsubmit the shop drawings again                                    10 d          14-6-16        14-6-27                                  J"                        d

     42            the architect confirm the shop drawings                                             6 d          14-6-30         14-7-7                                  £
                                                                                                                                                                            7
                                                                                                                                                                                                      3
                                                                                                                                                                          w...                        CD
     43            yuanda prepare ft submit the shop drawings (level 1-3)                             40 d          14-6-20        14-8-14                                  (,h                       23
     44            the architect review ftreturn the shop drawings                                    15 d          14-8-15         14-9--1                                      b                    -J
     45            yuanda revise ft submit the shop drawings (level 1-3)                              12 d           14-9-5        14-9-22                                       £                    cn

     46            the architect revises ftreturn the shopdrawings again                               8 d          14-9-23        14-10-2                                       £ill

     47            yuanda revises ftsubmit the shop drawings again                                    10 tl         14-10-3        14-10-16
     48            the architect confirm the shop drawings                                             6 d          14-10-17       14-10-24                                          %                Jl.
     49        the phase of      procurement                                                          15S d          14-6-3         15— 1—S                             r*»s                          CD
                                                                                                                                                                                                      Q.
     50            Purchase Yuanda embedment Ll-S                                                     30 d           14-6-3        14-7-14                                                            I—i
     51   j        Purchase Ex'trusions        (level. 4-8)                                           70 d           14-7-8        14-10-13
                                                                                                                                                                            T
     52    :       Purchase Glass      (level 4-8)                                                    70 d           14-7-8        14-10-13                                 wi
                                                                                                                                                •I
     53            Purchase Extrusions         (level 1-3)                                            70 d          14-10-3         15-1-8 ""                                     5,5                 M
     54            Purchase Glass      (level 1-3)                                                    70 d           14-10-3        15-1-8                                                            O


                                                                                                                                                                                                      Tl
    Complied by: Shenyang Yuanda Aluminium Industry Engineering Co.Ltd.                                                                                                                               33
    Date:2013-10-18                                                                                                                                                                                   to
                                                                                                                                                                                                       CD
    The schedule' s stfjrt date is based on the signing date of the purchase order contract. Currently, the start date is supposed to be October 23,2013 .                                   If
                                                                                                                                                                                                      I—1
    the siging date of the contract is delayed , the project will be postponed accordingly. 1 If there is force majeure all the schedule should be postponed                                          OO

    accordingly. 2 If the approval of the drawing is delayed, then the schedule should be postponed accordingly. 3 When there is dramatic variation of the                                            o

    design during the drawing submit approval process or two party can not, get. the consistent for some issue the schedule will be postponed accordingly.                                        4   N>

    If the schedule is delayed for other reasons which were not cause by our company, then the schedule should be postponed accordingly.




<
                                Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 19 of 21
                                                                                     o                                                                                 o

   &
                                                                      CITY TECH   ACADE1UIIC BUILDING    Project
CHINA VUANDA
                                                                                                                                                                                     O
                                                                                                                                                                                     SU
No.    Task name                                                                                 Dm- !         Start.    I   Finish          2013          12014       J 2015        CO
                                                                                                                                                                                     CD
                                                                                                                                              Q1    j Q3   j Q1 ? Q3   f Q1
 55         Fabricaton stage                                                                    80 d          14-10-20                                                               h-1
                                                                                                                              15-2-6
 56                                                                                                                                                                                  K)
               Fabricaton for the alu curtain    (level 4-8)    (level 1-3)                     80 d          14-10-20       15-2-6
                                                                                                                                                                                     O
 57         Shipment stage                                                                      ISO d         14-7-17        15-3-25                                                O
 58    j       Embedment shipment for LI—8                                                      30 d          14-7-17        14-8-27
                                                                                                                                        •I                                           <

 59            the alu curtain wall shipment (level 4 Wt-lA/lB/lC)                             . 30"d         14-11-20       14-12-31                                               O
                                                                                                                                                                       a
 60            the alu curtain wall shipment    (level 5 wt-lA/lB/lC)                           30 d          14-12-4        15-1-14                                                o
                                                                                                                                                                       Q
                                                                                                                                                                                    o
 61    I       the alu curtain wall shipment (level 6 Wt-lA/lB/lC)                              30 d          14-12-18       15-1-28                                   Q            CD
 62            the alu curtain wall shipment (level 7 wt-lA/lB/lC)                              30 d          14-12-31       15-2-10                                    Q
       1                                                                                                                                                                            O
 63            the alu curtain wall shipment (level 8 wt-lA/lB/lC)                              30 d          15-1-15        15-2-25                                    '
       i                                                                                                                                                                             I
 64
 65
       i
       iI
               the alu curtain wall shipment (levei
               the alu curtain wall shipment (level
                                                        1-3 wt-8)
                                                        1-3 wt.-3/wt.-6)
                                                                                                30 d          15-1-29        15-3-11    1                                  Q
                                                                                                                                                                                    £
                                                                                                30 d          15-2-12        15-3-25                                       Q
                                                                                                                                                                                    o
                                                                                                                                                                                    o
                                                                                                                                                                                    o
                                                                                                                                                                                    c

                                                                                                                                                                                    3
                                                                                                                                                                                    CD
                                                                                                                                                                                    =S

                                                                                                                                                                                    -J
                                                                                                                                                                                    cn




                                                                                                                                                                                    Jl.
                                                                                                                                                                                    (0
                                                                                                                                                                                    CL

                                                                                                                                                                                    I-*
                                                                                                                                                                                    I—1
                                                                                                                                                                                    I—*


                                                                                                                                                                                    DO
                                                                                                                                                                                    O


                                                                                                                                                                                    TJ
Complied by: Shenyang Yuanda Aluminium Industry Engineering Co.Ltd.                                                                                                                 CD
                                                                                                                                                                                    CO
Datc:2013-10-18                                                                                                                                                                      CD
The schedule' s start date is based on the signing date of the purchase order contract. Currently, the start date is supposed to be October 23,2013 .                      If
the siging date of the contract is delayed , the project will be postponed accordingly. 1 If there is force majeure all the schedule should be postponed                            CD
                                                                                                                                                                                    O
accordingly. 2 If the approval of the drawing is delayed, then the schedule should be postponed accordingly. 3 When there is dramatic variation of the
design during the drawing submit approval process or two party can not get the consistent for some issue the schedule will be postponed accordingly.                            A   ro
                                                                                                                                                                                    h-1
If the schedule is delayed for other reasons which were not cause by our company, then the schedule should be postponed accordingly.
           Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 20 of 21
             Case l:20-cv-01006-GHW             Document 75-4   Filed 11/11/20    Page 20 of 21




o
                       City Tech Academic Building                     2013.10.24
    Item        Description                                     Scheduled Value    Scheduled Amount
                                                                            SVx           5,911,509.27


              1 Sign the contract                                          4.00%           236,460.37
              2 Provide Bond                                               1.19%            70,346.96


                Engineering and Calculations


              3 Data & Sample Submittals                                   2.00%           118,230.19
              4 Mock-Up Drawings, Procedure, and Calc's.                   1.00%            59,115.09
              5 Mock-up Testing Complete/Final Report                      2.00%           118,230.19
              6 Shop Drawings for floors 1 through 8                       5.00%           295,575.46
              7 Structural Calc's for floors 1 through 8                   3.00%           177,345.28


                Materials


              8 VMU WT-3 Mock-up Shipment                                  3.00%           177,345.28
              9 Delivery of Embeds & Alum. Anchors to Jobsite              2.00%           118,230.19
             10 WT-1A/B/C Unitized Curtainwall Level 4                    7.000%           413,805.65
             11 WT-1A/B/C Unitized Curtainwall Level 5                    7.000%           413,805.65
             12 WT-1A/B/C Unitized Curtainwall Level 6                    7.000%           413,805.65
             13 WT-1A/B/C Unitized Curtainwall Level 7                    7.000%           413,805.65
             14 WT-1A43/C Unitized Curtainwall Level 8                    7.000%           413,805.65
             15 WT-1B Unitized Curtainwall Auditorium N/S/E               2.300%           135,964.71

O            16 WT-3 Point Glazed Struct. Glass Curtainwall
             17 WT-6 Canopy
                                                                         24.000%
                                                                          1.760%
                                                                                         1,418,762.23
                                                                                           104,042.56
             18 WT-8 Unitized Curtainwall                                12.250%           724,159.89
             19 Delivery of Warranties & Close-Out Doc's                   1.50%            88.672.64


                                                                            100%         5,911,509.27




o
                                                                                                         V
            Case 1:20-cv-01006-GHW Document 128-15 Filed 07/23/21 Page 21 of 21
              Case l:20-cv-01006-GHW               Document 75-4       Filed 11/11/20    Page 21 of 21




O
    CUNY       Whitestone Purchase Order 13-0139-002
    NYCCT Yuanda BOQ 10-25-13
    NAB        Yuanda Clarification (rev. 9) 10-24-13


             1 WT-1A                                        49,778         55.68     2,771,639
             2 WT-1B                                         3,842         61.45        236,091
             3 WT-1C                                         5,490         64.69        355,148
             4 WT-3                                         14,317         99.06      1,418,242
             5 WT-6                                          1,236         36.21         44,756
             6 WT-8                                         13,394         55.83        747,838
             7 WW Tie-Backs                                     72        120.86          8,702
             8 VMU WT-3                                       216         181.49         39,202
             9 PMU WT-1                                       702         100.01         70,209
            10 PMU WT-3                                       384         181.44         69,674
            11 PMU WT-8                                       384         102.22         39,254
            12 Embed Test Samples/Air Frt/Rep.                     1    10657.42         10,657
            1 3 Argon                                              1    30000.00         30.000
                                                                                     5,841,412


               Bond                                                        1.20%     70.096.95
               WCC Purchase Order Amount                                           5,911,509.27

               Alternates (excluding Bond)


    ALT 1      VMU WT-1 (Clarification Alt. 1)                351          98.93         34,724 Add

o   ALT 2
    ALT 3
               VMU WT-8 (Clarification Alt. 2)
               WT-3 (Clarification Alt. 3)
                                                              234
                                                            14,317
                                                                          104.74
                                                                           99.06
                                                                                         24,509 Add
                                                                                        165,791 Add
    ALT 4      WT-3 (Clarification Alt. 4)                  14,317         99.06        319,985 Add


               Add 1 .20% to Alternates for Bond


    Note:      WT-1B includes shop drawing detailing
               and installation of WT-1 B louvers by
               Yuanda in Yuanda factory. Louver material
               supplied by Whitestone.




                                                                                                         !




                                                                                                         i



                                                                                                         i




o
